DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 15-19 is/are objected to because of the following informalities:  “so as to execute” would be better understood as “; and executing”.  Appropriate correction is required.
Claim(s) 18 is/are objected to because of the following informalities:  “so that the higher” would be better understood as “, wherein the higher”.  Appropriate correction is required.
Claim(s) 20 is/are objected to because of the following informalities:  “so as to execute” would be better understood as “; and execute”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the higher curvature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the more likely it is".  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear to what is referred by it.
The terms higher, more likely, near in claim 18 are relative terms which renders the claim indefinite. The terms higher, more likely, near are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term near in claim 19 is a relative term which renders the claim indefinite. The term near is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) 15-20 are directed to a method and device for a vehicle.  Therefore, the claims 15-20 are within at least one of the four statutory categories.  

Independent claim 15 includes limitations that recite an abstract idea (emphasized below), and will be used as a representative claim for claim 20. 
Claim 15 recites: A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when a length of the merging lane is shorter than a predetermined length.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, identifying a merging point and “setting…” an in the context of this claim encompasses a person (driver) identifying a merging point ahead and determining a position to merge.  Further, “so as to execute merging control” does not affirmatively recite executing merging control of the vehicle.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when a length of the merging lane is shorter than a predetermined length.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “detecting…,” and processor, the examiner submits that these limitations are insignificant extra-solution activities that merely use a generic computer components to perform the process. In particular, the detecting step is recited at a high 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the 2019 PEG, representative claim does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a 
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The processor is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea.  The detecting is claimed generically, interpreted as a detecting device that is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation(s) is/are no more than mere instructions to apply the exception using a generic computer components.  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.


Claim 16 recites: A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when a terminal distance from a position of the subject vehicle to an end of the merging lane is shorter than a threshold.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, identifying a merging point and “setting…” an in the context of this claim encompasses a person (driver) identifying a merging point ahead and determining a position to merge.  Further, “so as to execute merging control” does not affirmatively recite executing merging control of the vehicle.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when a terminal distance from a position of the subject vehicle to an end of the merging lane is shorter than a threshold.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “detecting…,” and processor, the examiner submits that these limitations are insignificant extra-solution activities that merely use a generic computer components to perform the process. In particular, the detecting step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor merely describes how to generally “apply” the otherwise mental 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the 2019 PEG, representative claim does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer components to perform 
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The processor is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea.  The detecting is claimed generically, interpreted as a detecting device that is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation(s) is/are no more than mere instructions to apply the exception using a generic computer components.  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

As per claim 17, Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the 
Claim 17 recites: A travel assistance method for a vehicle , executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when the number of lanes included in the merged lane is less than a threshold. 
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, identifying a merging point and “setting…” an in the context of this claim encompasses a person (driver) identifying an optimal merging point and determining a position to merge.  Further, “so as to execute merging control” does not affirmatively recite executing merging control of the vehicle.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when the number of lanes included in the merged lane is less than a threshold. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “detecting…,” and processor, the examiner submits that these limitations are insignificant extra-solution activities that merely use a generic computer components to perform the process. In particular, the detecting step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose. The processor is recited at a high level of generality and merely automates the setting step.

Regarding Step 2B of the 2019 PEG, representative claim does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer components to perform the detecting and setting… amounts to nothing more than applying the exception using generic computer components. Generally applying an exception using a generic computer components 
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The processor is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea.  The detecting is claimed generically, interpreted as a detecting device that is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation(s) is/are no more than mere instructions to apply the exception using a generic computer components.  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

As per claim 18, Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of  abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.  

detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting a determination criterion for determining whether or not merging is possible so that the higher curvature of the merging lane is, the more likely it is to be determined that merging is possible near an end of the merging lane so as to execute a merging control. 
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, identifying a merging point and “setting…” an in the context of this claim encompasses a person (driver) identifying an optimal merging point and determining a position to merge.  Further, “so as to execute merging control” does not affirmatively recite executing merging control of the vehicle.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting a determination criterion for determining whether or not merging is possible so that the higher curvature of the merging lane is, the more likely it is to be determined that merging is possible near an end of the merging lane so as to execute a merging control. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “detecting…,” and processor, the examiner submits that these limitations are insignificant extra-solution activities that merely use a generic computer components to perform the process. In particular, the detecting step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose. The processor is recited at a high level of generality and merely automates the setting step.

Regarding Step 2B of the 2019 PEG, representative claim does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer components to perform the detecting and setting… amounts to nothing more than applying the exception using generic computer components. Generally applying an exception using a generic computer components 
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The processor is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea.  The detecting is claimed generically, interpreted as a detecting device that is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation(s) is/are no more than mere instructions to apply the exception using a generic computer components.  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

As per claim 19, Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of  abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.  

detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, near an end of the merging lane, a merging position of the subject vehicle at the merging point so as to execute a merging control when a height of a feature existing at a boundary portion between the merging lane and the merged lane is higher than a predetermined height threshold.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, identifying a merging point and “setting…” an in the context of this claim encompasses a person (driver) identifying an optimal merging point and determining a position to merge.  Further, “so as to execute merging control” does not affirmatively recite executing merging control of the vehicle.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
A travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane; and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, near an end of the merging lane, a merging position of the subject vehicle at the merging point so as to execute a merging control when a height of a feature existing at a boundary portion between the merging lane and the merged lane is higher than a predetermined height threshold.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “detecting…,” and processor, the examiner submits that these limitations are insignificant extra-solution activities that merely use a generic computer components to perform the process. In particular, the detecting step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose. The processor is recited at a high level of generality and merely automates the setting step.

Regarding Step 2B of the 2019 PEG, representative claim does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer components to perform the detecting and setting… amounts to nothing more than applying the exception using generic computer components. Generally applying an exception using a generic computer components 
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The device(s) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The processor is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea.  The detecting is claimed generically, interpreted as a detecting device that is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation(s) is/are no more than mere instructions to apply the exception using a generic computer components.  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200180638 (“Kanoh”).

As per claim 18, Kanoh discloses a travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane (see at least abstract, [0063]: a merging event in which the host vehicle M is caused to merge at a merging point, [0066]: action plan generator 123 activates a lane changing event, a branching event, a merging event, or the like when the host vehicle approaches a predetermined distance before a switching point of the recommended lane (which may be determined according to a type of event).); and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting a determination criterion for determining whether or not merging is possible so that the higher curvature of the merging lane is, the more likely it is to be determined that merging is possible near an end of the merging lane so as to execute a merging control (see at least abstract, [0063]: a merging event in which the host vehicle M is caused to merge at a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018076004A (“Shibata”) in view of US 20180074497 (“Tsuji”).

As per claims 15 and 20, Shibata discloses a travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane (see at least abstract, [0076]-[0081]: the second vehicle 12b tries to 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when a length of the merging lane is a predetermined length (see at least abstract, [0014], [0076]-[0081]: the second vehicle 12b tries to join behind the first vehicle 12a. If the second vehicle 12b merges behind the first distance Df from the first vehicle 12a, the interference processing unit 44 determines that the second vehicle 12b can merge behind the first vehicle 12a).
Shibata does not explicitly disclose shorter than a predetermined length.
However, Tsuji teaches so as to execute a merging control when a length of the merging lane is shorter than a predetermined length (see at least abstract, [0006], [0376]: environmental parameter indicating the need to change the operation of the vehicle, such as the case where the distance to the start point of the merging section becomes shorter than or equal to a predetermined distance or the case where the relative speed relative to the leading vehicle becomes less than or equal to a predetermined value, may be used as a trigger.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclose by Shibata by incorporating so as to execute a merging control when a length of the merging lane is shorter than a predetermined length as taught by Tsuji in order to enable comfortable driving.
 

detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane (see at least abstract, [0076]-[0081]: the second vehicle 12b tries to join behind the first vehicle 12a. If the second vehicle 12b merges behind the first distance Df from the first vehicle 12a, the interference processing unit 44 determines that the second vehicle 12b can merge behind the first vehicle 12a); and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when a terminal distance from a position of the subject vehicle to an end of the merging lane is a threshold (see at least abstract, [0014], [0076]-[0081]: the second vehicle 12b tries to join behind the first vehicle 12a. If the second vehicle 12b merges behind the first distance Df from the first vehicle 12a, the interference processing unit 44 determines that the second vehicle 12b can merge behind the first vehicle 12a).
Shibata does not explicitly disclose shorter than a threshold.
However, Tsuji teaches so as to execute a merging control when a terminal distance from a position of the subject vehicle to an end of the merging lane is shorter than a threshold (see at least abstract, [0006], [0376]: environmental parameter indicating the need to change the operation of the vehicle, such as the case where the distance to the start point of the merging section becomes shorter than or equal to a predetermined distance or the case where the relative speed relative to the leading vehicle becomes less than or equal to a predetermined value, may be used as a trigger.).
.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of US 20190143972 (“Ishioka”).

As per claim 17, Shibata discloses a travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being adjacent to the merging lane (see at least abstract, [0076]-[0081]: the second vehicle 12b tries to join behind the first vehicle 12a. If the second vehicle 12b merges behind the first distance Df from the first vehicle 12a, the interference processing unit 44 determines that the second vehicle 12b can merge behind the first vehicle 12a); and 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, behind the other vehicle, a merging position of the subject vehicle at the merging point so as to execute a merging control when the number of lanes included in the merged lane reduces (see at least abstract, [0014], [0076]-[0081]: the second vehicle 12b tries to join behind the first vehicle 12a. If the second vehicle 12b merges behind the first distance Df from the first vehicle 12a, the interference processing unit 44 determines that the second vehicle 12b can merge behind the first vehicle 12a). 

However, Ishioka teaches so as to execute a control when the number of lanes included in the merged lane is less than a threshold (see at least abstract, [0101]: processing will be described with reference to an example of processing when passing through a specific region FR where the number of lanes decreases, [0110]: candidate trajectory generator 154 generates a candidate trajectory on the basis of the target speed calculated in step S210 and outputs the generated candidate trajectory to the evaluation/selection unit 156. As described above, the evaluation/selection unit 156 selects a trajectory candidate with the highest evaluation value, outputs information of the trajectory to the travel controller 160, and causes the own-vehicle M to decelerate).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclose by Shibata by incorporating so as to execute a control when the number of lanes included in the merged lane is less than a threshold as taught by Ishioka in order to provide gentle vehicle control for nearby vehicles.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of US 20190294179 (“Stein”).

As per claim 19, Shibata discloses a travel assistance method for a vehicle, executed by a processor, comprising: 
detecting a merging point into which a merging lane and a merged lane merge, the merging lane being a lane in which a subject vehicle is traveling, and the merged lane being 
in a case in which another vehicle traveling in the merged lane toward the merging point is detected, setting, near an end of the merging lane, a merging position of the subject vehicle at the merging point so as to execute a merging control (see at least abstract, [0076]-[0081]: the second vehicle 12b tries to join behind the first vehicle 12a. If the second vehicle 12b merges behind the first distance Df from the first vehicle 12a, the interference processing unit 44 determines that the second vehicle 12b can merge behind the first vehicle 12a). 
Shibata does not explicitly disclose when a height of a feature existing at a boundary portion between the merging lane and the merged lane is higher than a predetermined height threshold. 
However, Stein teaches so as to execute a merging control when a height of a feature existing at a boundary portion between the merging lane and the merged lane is higher than a predetermined height threshold (see at least abstract: a target object in the first two images, and determine a difference in a size of at least one dimension of the target object between the two images. The system may use the difference in size to determine a height of the object. Further, the system may cause a change in at least a directional course of the vehicle if the determined height exceeds a predetermined threshold, [0185], [0189], [0190]-[0191]: one or more images received from data interface 128 may include road signs 1002 and 1004, and may factor in road curvature 1008 to determine the distance 1010 remaining in the lane. In some embodiments, a value of curvature 1008 may itself independently constitute the extracted lane ending 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclose by Shibata by incorporating so as to execute a merging control when a height of a feature existing at a boundary portion between the merging lane and the merged lane is higher than a predetermined height threshold as taught by Stein in order to navigate safely and accurately.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668